Shaw, C. J.
It is not strictly correct to say, as in this motion in arrest of judgment, that there is no allegation of the time when the offence was committed, although it is true that no day is averred.
The offence, as defined by statute, consists in continuing to cohabit with a second wife or husband, in this state. It is not a single act, but a practice, or habit, which is punishable; and whatever may be the rule, when one specific act is alleged, we are of opinion, that under this statute, the time is sufficiently charged. The indictment alleges a second marriage on a certain day, and then avers that afterwards, that is to say, after that day, and previously to the finding of the indictment, the defen lant did continue to cohabit with such second wife in this state. Had a specified day been named, with an averment that on divers days, &c., it would have been competent to offer the same evidence, as under this indictment, the day *555not being material, and a judgment, either of acquittal or conviction, would have been equally available to secure the defendant against any future prosecution.
Exceptions overruled, and judgment to be entered on the verdict.